grantsta.273                                                        








 











COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-04-129-CV



IN RE KEVIN ROTENBERRY
  	
RELATORS

AND RICHARD ROTENBERRY



------------



ORIGINAL PROCEEDING



------------



MEMORANDUM 
OPINION
(footnote: 1)


------------



The court has considered relators’ petition for writ of mandamus and emergency motion for temporary relief and is of the opinion that 
relief should be denied.  Accordingly, relators’ petition for writ of mandamus and emergency motion are denied.

Relators shall pay all costs of this original proceeding, for which let execution issue.

DATED May 6, 2004.

PER CURIAM



PANEL A:	CAYCE, C.J.; LIVINGSTON and MCCOY, JJ.
  	



FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.